Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wygant (SPIE 2005), and further in view of Sutardja (US 2008/0272848 A1).
Regarding claim 11, Wygant teaches a method of operating an ultrasound circuit, comprising:
receiving and amplifying, with a [trans-impedance amplifier] (TIA) [abstract capacitive micromachined ultrasonic transducer (CMUT); pg. 29 transimpedance amplifier], an electrical 
Wygant teaches a transimpedance amplifier but does not explicitly teach … and yet Saturdja teaches a first stage of a multi-stage trans-impedance amplifier [0003 transimpedance amplifier TIA is a well-known type of electronic circuit], the first stage of the multi-stage TIA operating at a first supply voltage value; [fig. 34 shows Vdda supplying #415 and #425, while Vdd2 supplies #710 which is derived voltage produced by a charge pump module from the combination of Vdda and Vddd and it is known in the art that charge pumps operate by stacking capacitors and hence provide integer multiple boost to input voltage];
Amplifying, with a second stage of the multi-stage TIA operating at a second supply voltage value different than the first supply voltage value, an output signal of the first stage; wherein an output of the first stage is coupled to an input of the second stage [fig. 34 shows three stages #415 #425 and #710 nested transimpedance amplifiers; fig. 34 shows Vdda; abstract first power supply…second power supply…third voltage developed from charge pump module; fig. 34 shows Vdd2] wherein the second supply voltage value is greater than the first supply voltage value; and wherein the first supply voltage value is less than half the second supply voltage value [fig. 34 output gain stage supplied by charge pump module which is x2, x3, x4, etc. of input voltage to boost charge pump; 0138 ranges of 1.2V lowest input voltage along with Vdda+Vddd gives boost of 3.7V to 4.2V output voltage listed which is 29% to 32% - i.e., probably about x3 output boost from charge pump with inefficiencies considered].
It would have been obvious to replace the transimpedance amplifier as taught by Wygant, with the nested transimpedance amplifier with output stage supplied by boosted voltage as taught 

    PNG
    media_image1.png
    650
    494
    media_image1.png
    Greyscale


Regarding claim 14, Wygant as modified by Sutardja teaches the ultrasound apparatus of claim 1, further comprising providing a feedback signal from the second stage to the first stage [fig. 34 shows feedback resistors #420 and #715 from output stages to input stages].

Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wygant (SPIE 2005) and Sutardja (US 2008/0272848 A1) as applied to claim 11 above, and further in view of Jiajian (2010, Thesis).
Regarding claim 15, Wygant does not explicitly teach … and yet Jiajian teaches the ultrasound apparatus of claim 1, further comprising filtering and time gain compensation circuitry coupled to the multi-stage TIA [title time gain compensation amplifier for ultrasonic echo signal processing; pg. 45, sec. 5.2.3 transimpedance].
It would have been obvious to modify the ultrasound array of Wygant, with the time-gain compensation of Jiajian to account for frequency dependent attenuation through the material through which the ultrasound waves pass (Jiajian) [pg. 3-4, sec. 1.3 time gain compensation amplifier (TGC)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645